DETAILED ACTION
Claims 1-2 and 4-13 are pending before the Office for review.
In the response filed August 30, 2022:
Claims 1, 2, 5 and 8 were amended.
Claim 3 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SMALL et al (U.S. Patent Application Publication 2006/0234509).
With regards to claim 11, Small discloses a polishing composition comprising ceria particles wherein the ceria particles in the dispersion solution has trivalent cerium cations (Ce3+) (Paragraphs [0020]-[0037] discloses providing a polishing slurry comprising cerium oxide particles and anneal the composition to transition from CeO2 to Ce2O3 wherein the Ce+4 is converted to Ce+3 Paragraph [0066] discloses exposing the composition to UV light). 
With regards to claim 12, Small discloses a chemical mechanical polishing method, comprising: coating the polishing composition cations (Ce3+) (Paragraphs [0020]-[0037] discloses providing a polishing slurry comprising cerium oxide particles and anneal the composition to transition from CeO2 to Ce2O3 wherein the Ce+4 is converted to Ce+3) on a polishing target object and applying a mechanical force onto the polishing target object coated with the polishing composition (Paragraph [0122]).
With regards to claim 13, Small discloses wherein the polishing target object includes a material selected from group consisting of a substrate on which an insulating film is formed, a semiconductor substrate, a metal film and a combination thereof (Paragraph [0122]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s)1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA et al (U.S. Patent Application Publication 2020/0032104).
With regards to claim 1, Nakagawa discloses a method of preparing a polishing composition, the method comprising: forming a dispersion solution comprising ceria particles and irradiating ultraviolet light to the dispersion solution (Paragraphs [0096], [0103]-[0112], [0188]-[0189], [0208]-[0209], [0227]-[0229] discloses forming a polishing composition comprising ceria abrasives which is irradiated with an UV light).
Nakagawa does not explicitly disclose wherein the dispersion solution comprising the ceria particle sis stirred in order for the UV light to be uniformly irradiated to the ceria particles, wherein the irradiating of the UV light to the dispersion solution forms additional trivalent cerium cations (Ce3+) on the ceria particles in the dispersion solution.
However Nakagawa discloses wherein the cerium oxide abrasive particles are irradiated with light prior to contacting the substrate with the polishing liquid wherein the cerium oxide is reduced such that the cerium or cerium ions (tetravalent) that are present on the surface of cerium oxide are reduced to trivalent cerium or cerium ions; wherein the cerium oxide abrasive solution is circulated and irradiated with light (Paragraphs [0096], [0103]-[0112], [0188]-[0189], [0208]-[0209], [0227]-[0229]) which renders obvious wherein the dispersion solution comprising the ceria particles is stirred in order for the UV light to be uniformly irradiated to the ceria particles, wherein the irradiating of the UV light to the dispersion solution forms additional trivalent cerium cations (Ce3+) on the ceria particles in the dispersion solution.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Nakagawa to include the UV irradiation and forming of trivalent cerium cations as rendered obvious by the embodiments of Nakagawa because the reference of Nakagawa teaches that such polishing abrasives treated with the UV light provides for higher polishing speeds which can be maintained for long periods of time (Paragraph [0111]).
With regards to claim 2, the modified teachings of Nakagawa discloses wherein the UV light has a wavelength of less than 350 nm which renders obvious wherein the UV light has a wavelength of 254 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 The modified teachings further discloses transitioning cerium oxide particles wherein the cerium or cerium ions that are present on the surface of the cerium oxide are reduced to trivalent cerium or cerium ions (Paragraph [0110]) which would inherently result in the formation of an oxygen vacancy rendering obvious wherein the irradiating U light to the dispersion solution forms an oxygen vacancy on the ceria particles in the dispersion solution. 
With regards to claim 4, the modified teachings of Nakagawa renders obvious wherein a removal rate of the polishing composition is regulated by regulating an irradiation time of the UV light (Paragraphs [0208]-[0210] discloses timing of the light irradiation is performed sufficiently long enough to provide the desired polishing speed of the polishing liquid).

Claim(s) 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA et al (U.S. Patent Application Publication 2020/0032104), as applied to claims 1, 2 and 4, in further view of SMALL et al (U.S Patent Application Publication 2006/0234509).
With regards to claims 5-6, the modified teachings of Nakagawa renders obvious the limitations of claim 1 as previously discussed.
Nakagawa is silent as to wherein the dispersion solution further comprises a polymer and wherein the UV light is irradiated to the dispersion solution wherein the dispersion solution comprising the polymer and ceria particles is stirred wherein the polymer includes a member selected from the group consisting of polymethacrylate, ammonium polymethacrylate, polycarboxylic acid, carboxyl acrylic polymer and combinations thereof.
Small discloses a polishing composition comprising ceria particles wherein the ceria particles in the dispersion solution has trivalent cerium cations (Ce3+) and a corrosion inhibitor wherein the corrosion inhibitor comprises polymethacrylates wherein the composition may be exposed UV light (Paragraphs [0020]-[0037] discloses providing a polishing slurry comprising cerium oxide particles and anneal the composition to transition from CeO2 to Ce2O3 wherein the Ce+4 is converted to Ce+3 Paragraph [0066] discloses exposing the composition to UV light Paragraph [0107]-[0108] discloses corrosion inhibitors including polymethacrylates). Nakagawa discloses wherein the composition is circulated and irradiated (Paragraphs  [0096], [0103]-[0112], [0188]-[0189], [0208]-[0209], [0227]-[0229]). As such Nakagawa as modified by Small renders obvious wherein the dispersion solution further comprises a polymer and wherein the UV light is irradiated to the dispersion solution wherein the dispersion solution comprising the polymer and ceria particles is stirred wherein the polymer includes a member selected from the group consisting of polymethacrylate.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Nakagawa to include the polymethacrylate as rendered obvious by Small because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the polymethacrylate as rendered obvious by Small. MPEP 2143D
With regards to claim 7, the modified teachings of Nakagawa renders obvious wherein the polishing composition comprises between 0.01-5% by weight (Small Paragraph [0108]) which renders obvious an amount of the polymer is from 0.05 parts by weight to 0.2 parts by weight based on 100 parts by weight of the polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 8-9, the modified teachings of Nakagawa renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Nakagawa are silent as to wherein the dispersion solution further comprises an amino acid and wherein the UV light is irradiated to the dispersion solution when the dispersion solution comprising the amino acid and the ceria particles is stirred wherein the amino acid includes a member selected from the group consisting of tryptophan, tyrosine, cysteine, proline, alanine, isoleucine, glycine, valine, phenylalanine, leucine, methionine, asparagine, threonine, glutamine, serine, histidine, arginine, lysine, glutamic acid, aspartic acid, and combinations thereof.
Small discloses a polishing composition comprising ceria particles wherein the ceria particles in the dispersion solution has trivalent cerium cations (Ce3+) and an amino acid wherein the amino acid is selected from the group consisting of proline, glycine or alanine wherein the composition may be exposed UV light (Paragraphs [0020]-[0037] discloses providing a polishing slurry comprising cerium oxide particles and anneal the composition to transition from CeO2 to Ce2O3 wherein the Ce+4 is converted to Ce+3 Paragraph [0066] discloses exposing the composition to UV light Paragraph [098]-[0099], [0105] discloses the inclusion of an amino acid which may act as a complexing agent). Nakagawa discloses wherein the composition is circulated and irradiated (Paragraphs  [0096], [0103]-[0112], [0188]-[0189], [0208]-[0209], [0227]-[0229]). As such Nakagawa as modified by Small renders obvious wherein the dispersion solution further comprises an amino acid and wherein the UV light is irradiated to the dispersion solution when the dispersion solution comprising the amino acid and the ceria particles is stirred wherein the amino acid includes a member selected from the group consisting of proline, glycine or alanine.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Nakagawa to include the amino acid as rendered obvious by Small because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the amino as rendered obvious by Small. MPEP 2143D
With regards to claim 10, the modified teachings of Nakagawa renders obvious wherein the polishing composition comprises between 0.01-12% by weight of a chelating agent including amino acid (Small Paragraph [0106]) which renders obvious an amount of the amino acid is from 0.05 parts by weight to 0.2 parts by weight based on 100 parts by weight of the polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Response to Arguments
Applicant’s arguments, see pages 4-7 of Applicant’s response, filed August 30, 2022, with respect to the rejection(s) of claim(s) 1, 2 and 4-10 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakagawa et al (U.S. Patent Application Publication 2020/0032104)..

Applicant's remaining arguments filed August 30, 2022 have been fully considered but they are not persuasive.
Applicant has not provided separate arguments with regards to claims 11-13 but appear to reject claim 11 under the reasons provided for claim 1. This is found unpersuasive.
The Examiner would like to not that claim 11 is a product by process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2113 Small discloses a composition comprising ceria abrasive wherein the ceria abrasive comprises particles with additional trivalent cerium cations on the ceria particles (Paragraphs [0020]-[0037] discloses providing a polishing slurry comprising cerium oxide particles and anneal the composition to transition from CeO2 to Ce2O3 wherein the Ce+4 is converted to Ce+3). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). MPEP 2123(II) Applicant has not provided evidence of a difference between the claimed product and the prior art product. As such the Examiner maintains the rejection of record with regards to claims 11-13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713